In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Board of Parole, dated September 8, 1977, which denied petitioner’s application for release on parole, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered September 11, 1978, which dismissed his petition. Appeal dismissed as academic, without costs or disbursements. It appears that the petitioner has been released on parole (see Matter of Melton v Regan, 54 AD2d 716; Matter of Heyward v Hammock, 70 AD2d 719). Mangano, J. P., Gibbons, Rabin and Gulotta, JJ., concur.